Citation Nr: 0005333	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic lower back pain and nerve damage in the left leg as a 
result of treatment at a VA facility.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), the initial evaluation 
assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This appeal arises from February 1996, November 1996, and 
September 1997 decisions of the Los Angles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a RO hearing in October 1997 
and a Travel Board hearing in November 1999.


REMAND

The Board believes that additional development of the medical 
evidence should be undertaken prior to a final disposition of 
the appeal.  In this regard, the Board notes that in a 
November 1999 letter, the veteran's VA psychiatrist indicated 
that the veteran was not capable of any form of gainful 
employment.  However, it was unclear from the letter to what 
degree the veteran's PTSD, alone, contributed to the 
psychiatrist's assessment.  Accordingly, the Board finds that 
an opinion should be obtained describing the relationship 
between the veteran's PTSD and his employment difficulties.

A preliminary review of the record also raises a question as 
to whether all pertinent VA medical records have been 
associated with the claims file and reviewed by the RO.  At 
his November 1999 Travel Board hearing, the veteran stated 
that he had received outpatient treatment for his PTSD from 
the VAMC at 351 East Temple Street in Los Angles, California.  
However, the outpatient treatment records do not appear to be 
associated with the file.  The VA's statutory duty to assist 
the veteran includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As for the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for chronic lower back pain, and 
entitlement to service connection for hearing loss, the Board 
observes that the veteran has requested personal hearings on 
these matters.  In his June 1998 substantive appeal, the 
veteran requested a hearing before a member of the Board.  In 
a November 1998 substantive appeal, the veteran indicated 
that he wanted a "local level hearing."  The Board notes 
that these two issue were not raised or discussed at the 
November 1999 travel board hearing before the undersigned 
member.  Whether those two issues were merely overlooked by 
the presiding Board Member and both the veteran and his 
representative is not entirely clear.  Nevertheless, neither 
the representative nor the veteran suggested or indicated he 
wanted to discuss anything other than the PTSD issue.  

The undersigned has reviewed the correspondence from the 
representative and the veteran.  There is reason to believe 
that the veteran no longer wished to have a hearing on the 
two issues.  The Board concludes that he definitely waived or 
withdrew his earlier request for a travel board hearing on 
these two issues.  However, the Board would like to avoid a 
possible due process problem and receive clarification on the 
veteran's wishes in the matter of a hearing before a Hearing 
Officer at the RO.  

There is one other matter in the veteran's case that should 
be addressed.  In an October 1998 granted the veteran 
nonservice connected pension benefits effective from November 
1, 1997.  The veteran was notified of the decision in 
December 1998.  By letter dated May 5, 1999, his 
representative submitted a notice of disagreement with the 
effective date of November 1, 1997.  

Therefore, the record shows that the veteran has effectively 
initiated an appeal from the above-cited rating decisions 
regarding assignment of an earlier effective date for his 
nonservice-connected pension.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to this issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12. Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All pertinent VA medical records not 
already in the claims file, including the 
outpatient treatment records for the 
veteran's PTSD mentioned earlier in this 
decision, should be made of record.

2.  The RO should then furnish the claims 
file to the VA psychiatrist who authored 
the November 1999 letter and request that 
he review the file and his letter and 
then offer an opinion as to whether and 
to what degree the veteran's PTSD, alone, 
renders him incapable of obtaining and 
maintaining gainful employment.  The VA 
psychiatrist should also offer an opinion 
as to whether a relationship exists 
between the veteran's substance abuse 
problem and his PTSD.  All opinions 
should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the VA psychiatrist who authored the 
November 1999 letter is no longer 
available, the RO should request another 
qualified physician to review the claims 
file and provide the requested opinions.  
If necessary, additional VA psychiatric 
examination should be undertaken.

3.  The RO should contact the veteran and 
clarify whether he desires a hearing at 
the RO before a Hearing Officer as to the 
issues involving § 1151 benefits and 
service connection for a hearing loss.  
If he does, the hearing should be 
scheduled and the veteran and his 
representative should be notified of the 
date and time of such hearing.  

4. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  As 
for the issue of entitlement to an 
earlier effective date for the 
veteran's nonservice-connected 
pension, the RO should issue a 
statement of the case and advise the 
veteran and his representative of the 
need to file a timely substantive 
appeal if the veteran wishes to 
complete an appeal from that 
determination.  

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




